DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 9/22/21, amended claim(s) 1, 5-14, and 22-25 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7, 9, 11-12, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 7, the claim term “other” (line 3) is indefinite because claim 7 is depended on claim 1, and the type of cognition or fine motoric activity parameter is not specific in claim 1.  It Is not clear what the reference of “other” is.
For claim 9, the claim language “wherein said mobile device has been adapted for carrying out on the subject the Squeeze a Shape Test” is ambiguous.  Claim 1 recites the Squeeze a Shape Test in the alternative.  Therefore, it is unclear whether this language is conditional language based upon the alternative being met, or whether this claim language erases the alternative and instead requires only one option of the previous two options.  The claim is examiner under the former interpretation.
For claims 11 and 14, the claim term “worsening” is a relative term which renders the claims indefinite.  Specifically, it is unclear how “a worsening” occurs “between the … parameter value and the reference” and/or how to determe that a “value being worsened compared to the reference.”  That is, how doe values or comparison “worsen?”  Does that mean they go down?  Does that mean a disparity between the values decreases?  Does that mean they are volatile?  The claim is examined as meaning a change.
For claim 12, the claim term “essentially identical” (line 5) is indefinite because it is not clear whether the “essentially identical” is exactly same or within acceptable range from a reference.  The term “essentially” in claim 12 is a relative term which renders the claim indefinite.  The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-17 and 19-28 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “comparing the determined at least one cognition or fine motoric activity parameter value to a reference,” and “assessing the cognition and movement disease or disorder based on the comparison.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language of “determining at least one cognition or fine motoric activity parameter value from a dataset of cognition or fine motoric activity measurements obtained from said subject” is also an abstract idea tied to insignificant extra-solution activity of the judicial exception as recognized by the courts (see MPEP 2016.05(g)).  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional element(s) is/are “using a mobile device.”  However, this element is not “significantly more” because generic computer structures do not add significantly more Alice.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Independent claim 25 fails to recite patent-eligible subject matter for similar reasons as that of independent claim 1.  Claim 25 differs in that it recites “prompting a subject to perform cognition or fine motoric activities using an electronic device.”  However, this step is also directed to a judicial exception since it is broad enough to encompass a person verbally telling another person instructions.  Claim 25 also differs in that it recites “collecting with the electronic device a dataset….”  However, this is also an insignificant extra-solution data gathering step and an electronic device is also a generic computer structure that wouldn’t be “significantly more” under Alice.
Dependent claim(s) 2-17, 19-24, and 26-28 fail to cure the deficiencies of independent claim(s) 1 and 25 by merely reciting additional judicial exceptions, further limitations on additional exceptions already recited, and/or additional limitations that are not “significantly more.”  Thus, claim(s) 1-17 and 19-28 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-9, 19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0163426 to Alberts et al. (hereinafter “Alberts”) in view of U.S. Patent Application Publication No. 2012/0330182 to Alberts et al. (hereinafter “McIntyre”).
For claim 1, Alberts discloses a method for assessing a cognition and movement disease or disorder in a subject suspected to suffer therefrom (Abstract), the method comprising:
determining at least one cognition or fine motoric activity parameter value (“quantitative assessment,” para [0039]) from a dataset (“data,” para [0032]) of cognition or fine motoric activity measurements obtained from said subject (para [0039]-[0040]) using a mobile device (para [0031]);
comparing the determined at least one cognition or fine motoric activity parameter value to a reference (see 60 in Fig. 3) (para [0046]); and
assessing the cognition and movement disease or disorder based on the comparison (para [0085]).
Alberts does not expressly disclose wherein the dataset comprises data from a Draw a Shape Test or a Squeeze a Shape Test.
However, McIntyre teaches a Draw a Shape Test or a Squeeze a Shape Test that produces data (para [0123]).

For claim 2, Alberts further discloses wherein said cognition and movement disease or disorder is a disease or disorder of the central or peripheral nervous system affecting the pyramidal, extrapyramidal, sensor or cerebellar system, or a neuromuscular disease or is a muscular disease or disorder (para [0028]).
For claim 3, Alberts further discloses wherein said cognition and movement disease or disorder is selected from the group consisting of: multiple sclerosis (MS), neuromyelitis optica (NMO) and NMO spectrum disorders, stroke, a cerebellar disorder, cerebellar ataxia, spastic paraplegia, essential tremor, myasthenia and myasthenic syndromes or other forms of neuromuscular disorders, muscular dystrophy, myositis or other muscular disorders, a peripheral neuropathy, cerebral palsy, extrapyramidal syndromes, Parkinson’s disease, Huntington’s disease, Alzheimer’s disease, other forms of dementia, leukodystrophies, autism spectrum disorders, attention-deficit disorders (ADD/ADHD), intellectual disabilities as defined by DSM-5, impairment of cognitive performances and reserve related to aging, Parkinson’s disease, Huntington’s disease, a polyneuropathy, motor neuron diseases and amyotrophic lateral sclerosis (ALS) (para [0028]).
For claim 4, Alberts further discloses wherein step (a) comprises determining the at least one fine motoric activity parameter value and the at least one fine motoric activity parameter value is indicative for hand motoric functions (para [0039] and [0049]-[0050]).
For claim 5, Alberts further discloses wherein the data in the dataset is obtained using a sensor surface of the mobile device (para [0049]-[0050]).
For claim 7, Alberts further discloses determining at least one performance parameter value from a dataset of activity measurements that is indicative for the subject’s other motoric capabilities and function, walking, color vision, attention, dexterity or cognitive capabilities, quality of life, fatigue, mental state, mood, vision or cognition (para [0066]).
For claim 8, Alberts further discloses determining at least one performance parameter value from a dataset of activity measurements obtained during tests selected from the group consisting of: 2-Minute Walking Test (2MWT), 5 U-Turn Test (5UTT), Static balance test (SBT), Continuous Analysis of Gait (CAG), visual contrast acuity tests, Mood Scale Question (MSQ), Multiple Sclerosis Impact Scale (MSIS-29), and passive monitoring of all or a predetermined subset of activities of a subject performed during a certain time window (para [0071] and [0080]).
For claim 9, Alberts further discloses wherein said mobile device has been adapted for carrying out on the subject the Squeeze a Shape Test (Examiner’s Note: this limitation being construed as a conditional limitation in view of the 112(b) rejection above, Alberts does not meet the conditional language and therefore the resultant need not be satisfied).
For claim 19, Alberts does not expressly disclose for use in determining efficacy of a therapy against a cognition and movement disease or disorder comprising the further step of determining a therapy response if improvement of the cognition and movement disease or disorder occurs in the subject upon therapy or determining a failure of response if worsening of the cognition and movement disease or disorder occurs in the subject upon therapy or if the cognition and movement disease or disorder remains unchanged.
However, McIntyre teaches for use in determining efficacy of a therapy against a cognition and movement disease or disorder comprising the further step of determining a therapy response if improvement of the cognition and movement disease or disorder occurs in the subject upon therapy or determining a failure of response if worsening of the cognition and movement disease or disorder 
It would have been obvious to a skilled artisan to modify Alberts to include for use in determining efficacy of a therapy against a cognition and movement disease or disorder comprising the further step of determining a therapy response if improvement of the cognition and movement disease or disorder occurs in the subject upon therapy or determining a failure of response if worsening of the cognition and movement disease or disorder occurs in the subject upon therapy or if the cognition and movement disease or disorder remains unchanged, in view of the teachings of McIntyre, for the obvious advantage of determining if a certain therapy is working and then being able to switch therapies if a particular therapy is not working.
For claim 21, Alberts, as modified, further discloses a mobile device (para [0031]) comprising a processor (16), at least one sensor (30), a database (14 or 38) and software which is tangibly embedded in said device (18, 20, and/or 22) and, when running on said device, carries out the method of claim 1 (see rejection of claim 1).
For claim 22, Alberts further discloses for use in identifying a subject suffering from a cognition and movement disease or disorder, or for use in monitoring a subject suffering from a cognition and movement disease or disorder in a real life, daily situation and on large scale, for investigating drug efficacy during clinical trials, for investigating drug efficacy in a subject suffering from a cognition and movement disease or disorder, for facilitating or aiding therapeutic decision making for a subject suffering from a cognition and movement disease or disorder, for supporting hospital management, rehabilitation measure management, health insurance assessments and management or supporting decisions in public health management with respect to subjects suffering from a cognition and movement disease or disorder or for supporting a subject suffering from a cognition and movement disease or disorder with life style or therapy recommendations (Abstract).
For claim 23, Alberts discloses a system comprising a mobile device (para [0031]) comprising at least one sensor (30) and a remote device (38) comprising a processor and a database as well as software which is tangibly embedded in said remote device (para [0038], “analysis of data 24 can be performed remotely”) and, when running on said remote device, carries out the method of claim 1 (see rejection of claim 1), wherein said mobile device and said remote device are operatively linked to each other (via 34, as can be seen in Fig. 1).
For claim 24, Alberts further discloses for use in identifying a subject suffering from a cognition and movement disease or disorder, or for use in monitoring a subject suffering from a cognition and movement disease or disorder in a real life, daily situation and on large scale, for investigating drug efficacy during clinical trials, for investigating drug efficacy in a subject suffering from a cognition and movement disease or disorder, for facilitating or aiding therapeutic decision making for a subject suffering from a cognition and movement disease or disorder, for supporting hospital management, rehabilitation measurement management, health insurance assessments and management or supporting decisions in public health management with respect to subjects suffering from a cognition and movement disease or disorder or for supporting a subject suffering from a cognition and movement disease or disorder with life style or therapy recommendations (Abstract).
For claim 25, Alberts discloses a method for assessing a cognition and movement disease or disorder in a subject suspected to suffer therefrom (Abstract), the method comprising:
prompting a subject to perform cognition or fine motoric activities using an electronic device (para [0031]-[0032]);
collecting with the electronic device a dataset (“data,” para [0032]) of said cognition or fine motoric activity measurements (para [0032]-[0033]);
determining at least one cognition or fine motoric activity parameter value (“quantitative assessment,” para [0039]) from the dataset;

assessing the cognition and movement disease or disorder based on the comparison (para [0085]).
Alberts does not expressly disclose wherein the dataset comprises data from a Draw a Shape Test or a Squeeze a Shape Test.
However, McIntyre teaches a Draw a Shape Test or a Squeeze a Shape Test that produces data (para [0123]).
It would have been obvious to a skilled artisan to modify Alberts wherein the dataset comprises data from a Draw a Shape Test or a Squeeze a Shape Test, in view of the teachings of McIntyre, because such a type of test is suitable for producing data that can be used to evaluate cognition and/or motor skill, which is what Alberts want to do (see Abstract of Alberts).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberts in view of McIntyre, and further in view of U.S. Patent Application Publication No. 2016/0302710 to Alberts et al. (hereinafter “Schindler”).
For claim 6, Alberts and McIntyre do not expressly disclose wherein the dataset of cognition activity measurements comprises data obtained from a test encompassing performing an electronic Symbol Digit Modalities Test (“eSDMT”) on a sensor surface of the mobile device.
However, Schindler teaches wherein the dataset of cognition activity measurements comprises data obtained from a test encompassing performing an electronic Symbol Digit Modalities Test (“eSDMT”) on a sensor surface of the mobile device (para [0080] and [0082]).
It would have been obvious to a skilled artisan to modify Alberts wherein the dataset of cognition activity measurements comprises data obtained from a test encompassing performing an electronic Symbol Digit Modalities Test (“eSDMT”) on a sensor surface of the mobile device, in view of .
Claim(s) 10-18, 20, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberts in view of McIntyre, and further in view of U.S. Patent Application Publication No. 2015/0110741 to Cadavid et al. (hereinafter “Cadavid”).
For claims 10-11, Alberts and McIntyre do not expressly disclose wherein said reference is at least one cognition or fine motoric activity parameter value derived from a dataset of cognition or fine motoric activity measurements obtained from the subject at a time prior to the time when the dataset of cognition or fine motoric activity measurements referred to in step a) has been obtained from the subject, wherein a worsening between the determined at least one cognition or fine motoric activity parameter value and the reference is indicative for a subject that suffers from the cognition and movement disease or disorder.
However, Cadavid teaches wherein said reference is at least one cognition or fine motoric activity parameter value derived from a dataset of cognition or fine motoric activity measurements obtained from the subject at a time prior to the time when the dataset of cognition or fine motoric activity measurements referred to in step a) has been obtained from the subject (para [0063]), wherein a worsening between the determined at least one cognition or fine motoric activity parameter value and the reference is indicative for a subject that suffers from the cognition and movement disease or disorder (para [0066] and [0326]).
It would have been obvious to a skilled artisan to modify Alberts wherein said reference is at least one cognition or fine motoric activity parameter value derived from a dataset of cognition or fine motoric activity measurements obtained from the subject at a time prior to the time when the dataset of cognition or fine motoric activity measurements referred to in step a) has been obtained from the subject, wherein a worsening between the determined at least one cognition or fine motoric activity 
For claim 12, Alberts and McIntyre do not expressly disclose wherein said reference is at least one cognition or fine motoric activity parameter value derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known to suffer from the cognition and movement disease or disorder, or wherein a determined at least one cognition or fine motoric activity parameter value being essentially identical compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder.
However, Cadavid teaches wherein said reference is at least one cognition or fine motoric activity parameter value derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known to suffer from the cognition and movement disease or disorder, or wherein a determined at least one cognition or fine motoric activity parameter value being essentially identical compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder (para [0063] and [0067]).
It would have been obvious to a skilled artisan to modify Alberts wherein said reference is at least one cognition or fine motoric activity parameter value derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known to suffer from the cognition and movement disease or disorder, or wherein a determined at least one cognition or fine motoric activity parameter value being essentially identical compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder, in view of the teachings of Cadavid, for the obvious advantage of performing an objective analysis of the disease or disorder based on a normative population.
For claims 13-14, Alberts and McIntyre do not expressly disclose wherein said reference is at least one cognition or fine motoric activity parameter value derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known not to suffer from the cognition and movement disease or disorder, wherein a determined at least one cognition or fine motoric activity parameter value being worsened compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder.
However, Cadavid wherein said reference is at least one cognition or fine motoric activity parameter value derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known not to suffer from the cognition and movement disease or disorder (para [0063] and [0067]), wherein a determined at least one cognition or fine motoric activity parameter value being worsened compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder (para [0063] and [0067]).
It would have been obvious to a skilled artisan to modify wherein said reference is at least one cognition or fine motoric activity parameter value derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known not to suffer from the cognition and movement disease or disorder, wherein a determined at least one cognition or fine motoric activity parameter value being worsened compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder, in view of the teachings of Cadavid, for the obvious advantage of performing an objective analysis of the disease or disorder based on a normative population.
For claim 15, Alberts and McIntyre do not expressly disclose for use for recommending a therapy for a cognition and movement disease or disorder comprising the further step of recommending the therapy when the cognition and movement disease or disorder is assessed.

It would have been obvious to a skilled artisan to modify Alberts for use for recommending a therapy for a cognition and movement disease or disorder comprising the further step of recommending the therapy when the cognition and movement disease or disorder is assessed, in view of the teachings of Cadavid, for the obvious advantage of helping the patient to improve their condition based on the diagnosis provided.
For claim 16, Alberts and McIntyre do not expressly disclose administering the therapy to a patient.
However, Cadavid teaches administering the therapy to a patient (para [0046]).
It would have been obvious to a skilled artisan to modify Alberts to include administering the therapy to a patient, in view of the teachings of Cadavid, for the obvious advantage of helping the patient to improve their condition based on the diagnosis provided.
For claim 17, Alberts and McIntyre do not expressly disclose wherein the therapy comprises one or more of the following: drug-based therapies, surgery, psychotherapy, physical therapy, life-style recommendations, rehabilitation measures, nutritional diets.
However, Cadavid teaches wherein the therapy comprises one or more of the following: drug-based therapies, surgery, psychotherapy, physical therapy, life-style recommendations, rehabilitation measures, nutritional diets (para [0285]-[0292]).
It would have been obvious to a skilled artisan to modify Alberts wherein the therapy comprises one or more of the following: drug-based therapies, surgery, psychotherapy, physical therapy, life-style recommendations, rehabilitation measures, nutritional diets, in view of the teachings of Cadavid, for the obvious advantage of helping the patient to improve their condition based on the diagnosis provided.
For claim 18, Alberts and McIntyre do not expressly disclose wherein the therapy includes a drug-based therapy comprises one or more of: Interferon beta-1a, Interferon beta-1b, Glatiramer acetate, Mitoxantrone, Natalizumab, Fingolimod, Teriflunomide, Dimethyl fumarate, Alemtuzumab, Daclizumab, Thrombolytic agens, Acetylcholinesterase inhibitors, NMDA receptor antagonists, non-steroidal anti-inflammatory drugs, dopa carboxylase inhibitors, dopamine antagonists, MAO-B inhibitors, Amantadine, Anticholinergies, Tetrabenazine, Neuroleptics, Benzodiazepines, Riluzole.
However, Cadavid wherein the therapy includes a drug-based therapy comprises one or more of: Interferon beta-1a, Interferon beta-1b, Glatiramer acetate, Mitoxantrone, Natalizumab, Fingolimod, Teriflunomide, Dimethyl fumarate, Alemtuzumab, Daclizumab, Thrombolytic agens, Acetylcholinesterase inhibitors, NMDA receptor antagonists, non-steroidal anti-inflammatory drugs, dopa carboxylase inhibitors, dopamine antagonists, MAO-B inhibitors, Amantadine, Anticholinergies, Tetrabenazine, Neuroleptics, Benzodiazepines, Riluzole (para [0287]-[0293]).
It would have been obvious to a skilled artisan to modify Alberts wherein the therapy includes a drug-based therapy comprises one or more of: Interferon beta-1a, Interferon beta-1b, Glatiramer acetate, Mitoxantrone, Natalizumab, Fingolimod, Teriflunomide, Dimethyl fumarate, Alemtuzumab, Daclizumab, Thrombolytic agens, Acetylcholinesterase inhibitors, NMDA receptor antagonists, non-steroidal anti-inflammatory drugs, dopa carboxylase inhibitors, dopamine antagonists, MAO-B inhibitors, Amantadine, Anticholinergies, Tetrabenazine, Neuroleptics, Benzodiazepines, Riluzole, in view of the teachings of Cadavid, for the obvious advantage of helping the patient to improve their condition based on the diagnosis provided.
For claim 20, Alberts and McIntyre do not expressly disclose carrying out steps a) – c) at least two times during a predefined monitoring period and determining whether the cognition and movement disease or disorder improves, worsens or remains unchanged in a subject.

It would have been obvious to a skilled artisan to modify Alberts to include carrying out steps a) – c) at least two times during a predefined monitoring period and determining whether the cognition and movement disease or disorder improves, worsens or remains unchanged in a subject, in view of the teachings of Cadavid, for the obvious advantage of evaluating progression of the cognition and movement disease or disorder.
For claim 26, Alberts and McIntyre do not expressly disclose for use for recommending a therapy for a cognition and movement disease or disorder comprising the further step of recommending the therapy when the cognition and movement disease or disorder is assessed.
However, Cadavid teaches for use for recommending a therapy for a cognition and movement disease or disorder comprising the further step of recommending the therapy when the cognition and movement disease or disorder is assessed (para [0046] and/or [0132]).
It would have been obvious to a skilled artisan to modify Alberts for use for recommending a therapy for a cognition and movement disease or disorder comprising the further step of recommending the therapy when the cognition and movement disease or disorder is assessed, in view of the teachings of Cadavid, for the obvious advantage of helping the patient to improve their condition based on the diagnosis provided.
For claim 27, Alberts and McIntyre do not expressly disclose administering the therapy to a patient.
However, Cadavid teaches administering the therapy to a patient (para [0046]).

For claim 28, Alberts and McIntyre do not expressly disclose wherein the therapy comprises one or more of the following: drug-based therapies, surgery, psychotherapy, physical therapy, life-style recommendations, rehabilitation measures, nutritional diets.
However, Cadavid teaches wherein the therapy comprises one or more of the following: drug-based therapies, surgery, psychotherapy, physical therapy, life-style recommendations, rehabilitation measures, nutritional diets (para [0285]-[0292]).
It would have been obvious to a skilled artisan to modify Alberts wherein the therapy comprises one or more of the following: drug-based therapies, surgery, psychotherapy, physical therapy, life-style recommendations, rehabilitation measures, nutritional diets, in view of the teachings of Cadavid, for the obvious advantage of helping the patient to improve their condition based on the diagnosis provided.
For claim 29, Alberts and McIntyre do not expressly disclose wherein the therapy includes a drug-based therapy comprises one or more of: Interferon beta-1a, Interferon beta-1b, Glatiramer acetate, Mitoxantrone, Natalizumab, Fingolimod, Teriflunomide, Dimethyl fumarate, Alemtuzumab, Daclizumab, Thrombolytic agens, Acetylcholinesterase inhibitors, NMDA receptor antagonists, non-steroidal anti-inflammatory drugs, dopa carboxylase inhibitors, dopamine antagonists, MAO-B inhibitors, Amantadine, Anticholinergies, Tetrabenazine, Neuroleptics, Benzodiazepines, Riluzole.
However, Cadavid wherein the therapy includes a drug-based therapy comprises one or more of: Interferon beta-1a, Interferon beta-1b, Glatiramer acetate, Mitoxantrone, Natalizumab, Fingolimod, Teriflunomide, Dimethyl fumarate, Alemtuzumab, Daclizumab, Thrombolytic agens, Acetylcholinesterase inhibitors, NMDA receptor antagonists, non-steroidal anti-inflammatory drugs, 
It would have been obvious to a skilled artisan to modify Alberts wherein the therapy includes a drug-based therapy comprises one or more of: Interferon beta-1a, Interferon beta-1b, Glatiramer acetate, Mitoxantrone, Natalizumab, Fingolimod, Teriflunomide, Dimethyl fumarate, Alemtuzumab, Daclizumab, Thrombolytic agens, Acetylcholinesterase inhibitors, NMDA receptor antagonists, non-steroidal anti-inflammatory drugs, dopa carboxylase inhibitors, dopamine antagonists, MAO-B inhibitors, Amantadine, Anticholinergies, Tetrabenazine, Neuroleptics, Benzodiazepines, Riluzole, in view of the teachings of Cadavid, for the obvious advantage of helping the patient to improve their condition based on the diagnosis provided.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 9/22/21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791